PER CURIAM.
This is an appeal by the Department of Public Safety and Corrections contending the Juvenile Court of Jefferson Parish is without authority to order specific treatment of a person adjudicated a delinquent and placed in the custody of the Department.
The juvenile in the instant case was paroled on March 4, 1998 and his sentence for theft of goods conviction expired on May 24, 1998. Nonetheless, the Department argues, “... the issues raised by this case are ongoing and need resolution.”
We cannot agree. It is well-settled that Louisiana courts will not decide abstract, hypothetical or moot controversies or render advisory opinions. See Louisiana Associated General Contractors, Inc. v. State Through Div. Of Admin., Office of State Purchasing, 669 So.2d 1185 (La.1996), and many other cases with similar holdings.
Accordingly, this appeal is dismissed as involving a moot issue.
APPEAL DISMISSED; ISSUE MOOT.